 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *

V. * Criminal No.: 1:19-CR-00438-RDB-1
JAMIE CLEMONS *
x * se * * * x xk xk “ “k xe *e

DEFENDANT’S RESPONSE TO GOVERNMENT’S SUPPLEMENTAL MOTION TO
STRIKE RULE 16 NOTICE, EXCLUDE DEFENDANT’S EXPERTS

Now comes Jamie Clemons by Howard L. Cardin and Cardin & Gitomer, P.A. and
David N. Mabrey, his attorneys and respectfully submits this response to the Government’s
Supplemental Motion to Strike Rule 16 Notice, Exclude Defendant’s Experts.

RESPONSE

The Government’s Supplemental Motion to Strike Rule 16 Notice, Exclude
Defendant’s Experts uses the terminology that the supplemental report “goes on to sow seeds
of doubt”. This is exactly what the defense will be submitting to the trier of fact during the
course of the trial. The defense having submitted extensive initial reports and supplemental
reports has now demonstrated to the government, the weaknesses of its case. In spite of
defense objections, the Court has required the defense to provide the roadmap of its defense.
Obviously, the government did not expect the defense to do so.

Dr. Karl Reich and Raymond O’Brocki are experts in their respective fields as
previously determined by the Court. The supplemental reports respond to the concerns of
this Court, laying out piece by piece the considerations given to the information provided by
the government and the significance of each. Anping their expertise to each piece of
information, the opinions voiced are supported by a strong foundation: a much more in
depth and reliable opinion and conclusion then that provided by the proposed government

experts,
 

 

 

 

Apparently, the government is offended by the fact that the defense seeks to test and
refute the opinions voiced by government experts. Apparently, the government believes that
the defense should rubberstamp the forensic work of the government “experts”. The facts
stated in the supplemental reports are not refuted. The supplemental report actually alerts to
Court to additional facts, some of which were actually requested by the Court, i.e. the
determination that the second contributor is female. |

There is always a clear and present danger that juries, being lay persons, will
automatically digest the words and conclusions offered by “experts”. As a result, many an

innocent person has been convicted of offenses which he or she did not commit. The Court’s
attention is directed to United States v. Hebshie, 754 F. Supp. 2d 89 rendered in the United
States District Court, D. Massachusetts on November 15, 201 0. This is an exhaustive review
of the importance of expert testimony and its relationship to a Daubert Hearing.
CONCLUSION

Counsel on behalf of their client submits that the defense has a right to be heard even
if it contradicts the position of the prosecution. The government cannot cover up the
weaknesses of its case by preventing the defense from exercising its right to attack and

dispute the prosecutions theory.

Respectfully submitted,

/S/

 

HOWARD L. CARDIN
Federal Bar No. 00459
309 Allegheny Avenue
Towson, MD 21204
410-727-3868
hicardin@aol.com

 
 

 

/S/

 

DAVID N. MABREY

Federal Bar No. 20191

8611 Fort Smallwood Road
Pasadena, MD 21122
443-848-2878
davidnmabreylaw@gmail.com

Attorneys for Defendant

CERTIFICATE OF MAILING

 

I hereby certify that on this 15th day of January, 2021, I filed the above electronically

with the Clerk of the United States District Court using CM/ECF with copies to all counsel

of record.

/S/

 

HOWARD L. CARDIN
